983 F.2d 1068
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earlene POLYAK, Plaintiff-Appellant,v.William BOSTON;  Boston Bates & Holt, Defendants-Appellees.
No. 92-5245.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1992.

Before KENNEDY and BATCHELDER, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This pro se plaintiff, Earlene Polyak, appeals from an order of the district court dated January 22, 1992, denying Polyak's petition for rehearing of a December 30, 1991, order denying her motion to reopen this civil rights case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Mrs. Polyak's complaint against defendants was originally dismissed with prejudice for her failure to attend a scheduled pre-trial conference.   The date for the final pre-trial conference had been scheduled since June 27, 1989, and reconfirmed in an order entered August 31, 1989.   On September 14, 1989, Mrs. Polyak filed a motion to continue the pre-trial conference, alleging ill health.   Instead of attaching verification of health problems, however, Mrs. Polyak indicated that she would make the details of her medical treatment available on the scheduled date of the jury trial.


3
Upon review, we find no abuse of discretion.   Buck v. United States Dep't of Agric., FHA, 960 F.2d 603, 603 and 608-09 (6th Cir.1992).   The arguments Polyak presents concerning the merits of her claim do not provide a valid basis for reinstating the case.   Accordingly, the order of the district court is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Additionally, Mrs. Polyak's suggestion that the case be considered en banc is denied.